Citation Nr: 0214012	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran had honorable active military service from 
October 3, 1968, to August 5, 1969, and from February 10, 
1976, to April 1, 1976, as well as other than honorable 
service from August 6, 1969, to March 6, 1972.  The veteran 
served in the Republic of Vietnam from March 23, 1970, to 
March 3, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied the veteran's claim of service connection for 
PTSD.  In August 2000, the Board remanded the veteran's 
appeal for further evidentiary development.  

Initially, the Board observes that its August 2000 decision 
also denied the veteran's claims of service connection for a 
hepatitis B and C.  However, given that the bases for the 
denials were that the claims were not well grounded, the 
veteran and his representative are hereby advised that said 
claims for service connection may be readjudicated in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  Accordingly, these issues are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The record does not show that the veteran served in the 
Republic of Vietnam during a period of honorable active 
military service.

2.  The record does not show that the veteran engaged in 
combat with the enemy during a period of honorable active 
military service.

3.  The record does not contain a verified or verifiable 
stressor that took place during a period of honorable active 
military service.


CONCLUSION OF LAW

Veterans Claims Assistance Act of 2000 (VCAA)

Post-traumatic stress disorder was neither incurred in or 
aggravated by honorable active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304(f) (1996); 38 C.F.R. §§ 3.12, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decisions, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Board's Remand, the veteran and his representative have 
been notified of the laws and regulations governing his claim 
for service connection and the reason for the determination 
made regarding his claim.

Additionally, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claim's file consist of 
the veteran's service medical records, the veteran's service 
personnel records, post-service medical records, including VA 
and private medical records, and written arguments presented 
by the veteran and his representative in support of his 
claim.

In addition, the veteran was asked to provide information 
regarding his treatment and the veteran thereafter filed or 
the RO thereafter obtained all available and identified 
private and VA treatment records.  Moreover, following the 
Board's remand, RO correspondence with the veteran, including 
requests for stressor information, were sent to the veteran's 
last address of record.  38 C.F.R. § 3.103(f) (2001).  
However, the veteran did not reply to the requests for 
detailed stressor information.  In addition, the RO, where it 
was unable to obtain evidence, such as verification of the 
veteran's alleged stressors because of a lack of specificity, 
notified the veteran of this fact in the August 2001 
supplemental statement of the case.  The August 2001 
supplemental statement of the case also informed the veteran 
that he needed reply to the request for stressor information 
or adjudication of his claim would go forward without it.  
Once again, no subsequent information was received from the 
veteran.  

The Board recognizes the a review of the record on appeal 
shows that VA has not afforded the veteran a VA examination 
to obtained medical opinion evidence regarding the veteran's 
claimed disability.  However, given the unique facts of this 
case as will be discussed below (i.e., the veteran's 
uncontradicted assertion that the stressors that gave rise to 
his current psychiatric disorder took place while serving in 
the Republic of Vietnam and the veteran's service records 
showing that the veteran's service in the Republic of Vietnam 
took place during a period of other than honorable service), 
the Board finds that additional VA development to obtain 
medical opinion evidence is not warranted because there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

Therefore, the Board concludes that all relevant evidence 
have been obtained for determining the merits of the 
veteran's claim and no reasonable possibility exist that any 
further assistance would aid the veteran in substantiating 
the claim.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the veteran, even though the veteran was 
not expressly provided notice of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that he 
developed PTSD as a result of stressful events experienced 
while serving in the Republic of Vietnam.  Specifically, he 
alleged that he was stationed in the Republic of Vietnam for 
one year during his period of active duty that began in 
October 1968 and ended in February 1972.  At this time, he 
was with the 101st Airborne Division in Northern I Corps at 
Camp Evans serving as a crew chief, door gunner, and armament 
specialist for Cobra Helicopters.  During this service in the 
Republic of Vietnam, he reported that he ". . . experienced 
the same things most [veteran's] did."  And, since that 
time, he had not had a good nights sleep because of 
nightmares about his Vietnam experiences and he had also had 
problems with flashbacks relating to the "death and 
destruction" he witnessed while in the Republic of Vietnam.  
It is also alleged that these incidents led to his current 
psychiatric disorder.  See July 1998 letter from the veteran.

In general, the law provides that service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The Board notes that the criteria governing service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended on 
June 18, 1999, and made effective to March 7, 1997, which is 
before the veteran filed his claim for service connection in 
October 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as they affect this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  Under the new regulations, service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  
The provisions of § 4.125(a) in turn require that a diagnosis 
of a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Controlling law and regulation also provide that, where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding the claimed stressors 
is accepted as conclusive as to their actual existence, 
absent clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressors.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 
7 Vet. App. 70, 76 (1994).

Next, the Board notes that controlling regulations provide 
that disabilities incurred during periods of other than 
honorable service cannot be service connected for 
compensation purposes.  38 C.F.R. § 3.12(a) (2001).

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is what it does not 
include; neither an allegation that the stressors giving rise 
to the veteran's current psychiatric disability took place 
during a period of honorable active military service nor 
confirmation of a stressor haven taken place during a period 
of qualifying military service. 

First, the Board acknowledges that, while service medical 
records, for qualifying periods of service, are negative for 
complaints, diagnoses, or treatment for a psychiatric 
disorder, except for a March 1969 treatment record showing 
the veteran seeking treatment for blurred vision following 
his having taken ten Valium and a February 1976 examination 
report in which the veteran reported a problem with drugs and 
alcohol, a post-service VA hospitalization summary, dated in 
June 1997, provides the veteran with a diagnosis of PTSD.  
(Parenthetically, the Board notes that, while a November 1971 
examination report noted that the veteran claimed he was 
seeing a psychiatrist because of nervousness and drug abuse, 
this examination took place during a non-qualifying period of 
service.)  Therefore, under both the old and new regulations, 
the veteran appears to satisfy the first criteria for 
establishing service connection for PTSD.

Turning to the verified stressor component, the Board notes 
that the veteran's only statement as to the stressors giving 
rise to his current psychiatric disorder was that the events 
took place while he was in the Republic of Vietnam.  See July 
1998 letter from the veteran.  Next, the Board notes that the 
veteran's service personnel records show the veteran served 
in the Republic of Vietnam from March 23, 1970, to March 3, 
1971.  At this time, he served with Company B and Company D 
of the 158th Aviation Battalion as an aircraft armament 
repairman.  However, a review of the record on appeal shows 
that the veteran's service from August 6, 1969, to March 6, 
1972, was other than honorable service.  See RO decisions 
dated in May 1972, March 1977, and November 1981.  Therefore, 
because the entire period in which the veteran served in the 
Republic of Vietnam took place during a period of other than 
honorable service, he cannot be service connected for 
compensation purposes for any current psychiatric disorder 
that arose because of events (i.e., stressors) that took 
place during this time.  38 C.F.R. § 3.12(a) (2001).

Lastly, the Board notes that the veteran does not allege, and 
a review of the record on appeal does not show, that the 
veteran engaged in combat with the enemy during one of his 
two periods of qualify service (i.e., October 3, 1968, to 
August 5, 1969, and from February 10, 1976, to April 1, 
1976).  Therefore, because the veteran did not engage in 
combat with the enemy during a qualifying period of active 
military service, his lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).  Moreover, 
while the RO wrote the veteran on several occasions 
requesting a statement as to his stressors that was capable 
of being verified, no reply was forthcoming from the veteran.  
Therefore, because the record on appeal contains neither 
allegations that the stressors that caused the veteran's 
current psychiatric disorder arose during periods of 
qualifying military service nor statements from the veteran 
capable of being verified, the veteran's claim of service 
connection for PTSD must be denied under both the old and new 
regulation because there is no credible supporting evidence 
that a claimed in-service stressor occurred during a period 
of qualifying military service.  See 38 C.F.R. § 3.304(f) 
(1996); 38 C.F.R. §§ 3.12, 3.304(f) (2001).


ORDER

Service connection for PTSD is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

